UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A (Amendment No.1) ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year ended December 31, 2010 Commission file number 814-00720 LOS ANGELES SYNDICATE OF TECHNOLOGY, INC. (Exact name of Registrant as specified in its charter) NEVADA 20-5655532 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3651 Lindell Road, Suite D #146, Las Vegas, NV89103 (Address of Principal Executive Offices) (Zip Code) (702) 943-0320 (Registrant’s telephone number) Securities Registered under Section 12(b) of the Exchange Act: None Securities Registered under Section 12(g) of the Exchange Act: Common Stock, $.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [] No [X] Indicate by check mark whether the registrant (1) filed all reports to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendments to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [X] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter.The shares outstanding are reduced by shares of voting stock held by each officer and director and by each person who owns 5% or more of the outstanding voting stock. This determination of affiliate status is not necessarily conclusive.$85,810. The number of shares outstanding of the issuer's Common Stock, $.001 par value, as of March 31, 2011 was 11,889,399 shares. DOCUMENTS INCORPORATED BY REFERENCE No documents are incorporated by reference into this report except those Exhibits so incorporated as set forth in the Exhibit Index. Page 2 of 64 EXPLANATORY NOTE This Form 10-K/A amends the Registrant’s annual report on form 10-K for the annual period ended December 31, 2010, as filed with the Securities and Exchange Commission on April 15, 2011 (the “Original Report”). We are filing this Amendment No. 1 on Form 10-K/A (this “Amendment”) to make the following changes: • Record deferred income taxes • Reclassify input levels within the fair value hierarchy • Add shareholder return performance graph • Provide currently dated Exhibit Nos. 31-1, 31-2, 32-1 and 32-2 This restatement is to correct errors found by the Company subsequent to filing its Form 10-Q for the quarter ended March 31, 2011. We have made no attempt in this Amendment to modify or update the disclosures presented in the Original Report other than as noted in the previous paragraph. Also, this Amendment does not reflect events occurring after the filing of the Original Report. Accordingly, this Amendment should be read in conjunction with the Original Report and our other filings with the SEC subsequent to the filing of the Original Report. See Note 10 for additional information regarding the Amendment. Page 3 of 64 LOS ANGELES SYNDICATE OF TECHNOLOGY, INC. INDEX Page PART I ITEM 1: BUSINESS 5 ITEM 1A: RISK FACTORS 10 ITEM 2: PROPERTIES 16 ITEM 3: LEGAL PROCEEDINGS 16 ITEM 4: [REVMOVED AND RESERVED] 17 PART II ITEM 5: MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDERMATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 17 ITEM 6: SELECTED FINANCIAL DATA 20 ITEM 7: MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 21 ITEM 7A: QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 25 ITEM 8: FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 26 ITEM 9: CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 52 ITEM 9AT: CONTROLS AND PROCEDURES 52 ITEM 9B: OTHER INFORMATION 53 PART III ITEM 10: DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 54 ITEM 11: EXECUTIVE COMPENSATION 58 ITEM 12: SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 60 ITEM 13: CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, ANDDIRECTOR INDEPENDENCE 61 ITEM 14: PRINCIPAL ACCOUNTANT FEES AND SERVICES 62 PART IV ITEM 15: EXHIBITS AND FINANCIAL STATEMENT SCHEDULES Page 4 of 64 INTRODUCTION This report contains forward-looking statements and the Company's actual results could differ materially from those anticipated in these forward looking statements as a result of numerous factors, including those set forth below and elsewhere in this report. In this Annual Report on Form 10-K, or Annual Report, the “Company,” “last.vc,” “we,” “us” and “our” refer to Los Angeles Syndicate of Technology, Inc. unless the context otherwise requires. PART I ITEM 1: BUSINESS General Development of Business Los Angeles Syndicate of Technology, Inc. (“last.vc”) builds technology companies focused on social media, web-based software, and mobile applications. Our goal is to develop businesses that generate capital appreciation and realized gains, and we currently have seven companies in our portfolio. We believe that by developing technology internally and partnering with entrepreneurs at inception, we can generate the highest return and add the most value. The increasing adoption of social media and the proliferation of smart phones continue to make people more connected, resulting in faster information sharing and the creation of some of the world’s fastest growing companies. Social media companies have exhibited unprecedented growth in the last twelve months – at rates rivaled only by the projections for the industry in the coming years. We focus on developing businesses that exploit these secular shifts. Our process begins with the sourcing of compelling concepts, which are developed internally or brought to us by entrepreneurs seeking support from the last.vc network. We provide our portfolio companies with the capital to cultivate their product as well as comprehensive support services to reduce costs and accelerate their time to market. Such services include office space, managerial assistance, marketing and branding, product development and design, legal, finance and accounting services, corporate formation and structure, and exposure to additional financing rounds. By offering these support services, we enable our network of entrepreneurs to focus on developing their products. This parallel process is vital in the rapidly evolving web-technology industry and results in efficiencies in how companies are built and brought to market. last.vc operates as an internally-managed, non-diversified, closed-end investment company that has elected to be treated as a business development company (“BDC”) under the Investment Company Act of 1940 (the "1940 Act"). The application of the BDC structure to early-stage technology venture capital is a unique model that promotes innovation and provides retail investors with access to markets previously unavailable to them. We believe last.vc is the only such company in the market. Our stock is publicly listed on the OTCBB and OTCQB markets under the symbol “LAST”. Page 5 of 64 Market Opportunity The web and mobile technology industry is a rapidly growing sector of the U.S. economy, and companies building social media applications have grown their user bases and revenues at unprecedented rates over the last 24 months. Companies that didn’t exist two years ago now command valuations in the tens of billions of dollars, and more established businesses have seen their valuations swell by multiples of what they were only twelve months ago. We believe that an attractive opportunity exists for a public investment company focused on building a portfolio of early-stage technology companies, and key elements of our opportunity include: · Global adoption of Internet infrastructure and the proliferation of mobile technology. The cost of Internet access continues to decline, facilitating an increasing number of Internet users and driving up time spent online. This trend is magnified by the proliferation of smartphones and mobile technology, resulting in users with perpetual access to the Internet. As the Internet becomes more accessible, more data is being transmitted online, requiring evolving applications and businesses to manage this flow of information. · Dramatic shifts in the way people share and consume information. The growing usage and availability of the Internet results in an increasing number of human connections. As more people are connected, an increasing volume of information is being shared. The benefits of this information flow manifest themselves in more ways than simply interacting with friends, and the Internet is becoming an increasingly important tool in businesses’ marketing programs. Connectivity among humans, when harnessed by businesses, can drive marketing costs down to virtually zero. We believe that as more consumption occurs on the Internet, more mediums of efficiently disseminating information are required. This secular shift creates vast opportunities for companies creating and investing in these technologies. · Declining costs to build web- and mobile-based technology. The cost of starting and operating an Internet-based business has dramatically declined over the last decade as a result of dropping hardware costs and maturing open-source software. This decline has resulted in a shift in the capabilities web technology founders look for in a partner. Increasingly, entrepreneurs are valuing business support, brand connections, marketing and product support over the level of funding available from a partner. This adaptation creates a large and growing opportunity for web-technology incubators providing comprehensive support services to entrepreneurs. · Increasing focus on web-based technology companies by the capital market. The explosive growth of social media companies has attracted significant capital from investors. Approximately 50 technology companies founded in the last seven years have raised over $100 million of funding, and in aggregate, ten of the most popular web companies have raised close to $6 billion. These investments, coupled with recent and impending IPOs, demonstrate the growing appetite for investments in web-based technology companies. As builders of technology businesses, we benefit from this heightened desire for social media investments through greater subsequent financing and sale opportunities for our portfolio companies. Page 6 of 64 Our Business Strategy Our goal is to build and invest in web and mobile technology companies that will generate capital appreciation and realized gains. We invest up to $500,000 per portfolio company, and believe that by developing technology internally and partnering with entrepreneurs at inception, we can generate the highest return and add the most value. The following are key elements of our strategy: · Guide our portfolio companies through the challenges of early development. We provide portfolio companies with the capital to cultivate their product and grow into profitability. Beyond capital support, last.vc reduces costs and time to market through managerial assistance, marketing resources, and technological collaboration. As the companies mature, we prepare them for subsequent financing rounds or other liquidity events by providing strategic guidance, legal and accounting resources, and access to the capital markets. · Apply a structured investment process to our deployment of capital. Web-based technology is becoming increasingly capital-efficient, and our model is optimized to leverage this trend. By investing in the earliest stages of our companies’ lifecycles we are able to generate significant returns with minimal capital investment. Capital is deployed based on pre-determined development milestones, with a maximum investment of $500,000 per portfolio company. The last.vc diligence process includes both qualitative and quantitative analyses, and input from our network constituents to determine the value proposition, viability and defensibility of each business. · Create a network of entrepreneurs who are incentivized to collaborate. Once part of the last.vc syndicate, entrepreneurs with whom we’ve partnered are offered equity interests in last.vc. As a result, each network constituent has a financial interest in the success of both their company and of last.vc as a whole. This shared ownership structure incentivizes every member of our network to collaborate. As more members are connected, an increasing amount of information is shared, and the value of the network grows. New concepts are developed at a more rapid pace, potential investments can be vetted by a larger audience, technical challenges can be solved by a wider support base, and increased productivity will reduce costs and drive efficiencies in how our companies are built. · Build a diverse portfolio of innovative and dynamic technology companies. The low capital investment requirements of our target industries, coupled with the short development timeline of technology companies, enable us to spread our capital base across a wide spectrum of investments. Some companies will achieve positive cash flow, some will require further capital, and some will fail. Through the construction of a diverse portfolio we believe we will mitigate risk and enhance the value of our network. Page 7 of 64 Corporate History The Company, formerly Bay Street Capital (“BSC”), Small Cap Strategies (“SCS”), and Photonics Corporation (“Photonics”), was re-domiciled in Nevada through a reverse merger effective on September 30, 2006 where Photonics, a California corporation, merged into Small Cap Strategies, Inc., a Nevada corporation, with SCS being the surviving entity.The effect of this corporate action was to change the Company’s state of incorporation from the State of California to the State of Nevada. On December 5, 2006, the board of directors authorized a reverse stock split of one share for each twenty shares outstanding, to be effective December 21, 2006.On May 15, 2007, the board of directors authorized a second reverse stock split of one share for each twenty shares outstanding, to be effective the date filed with the Nevada Secretary of State, May 21, 2007. On March 7, 2006 we filed a notification under Form N-54A with the SEC indicating our election to be regulated as a BDC under the 1940 Act.In connection with this election, we adopted corporate resolutions and operated as a closed-end management investment company. On November 24, 2008, we filed Form N-54C with the SEC to notify the SEC of the withdrawal of our previous election to be regulated as a BDC under the 1940 Act.This action was taken to best facilitate our planned business model of developing and producing oil and natural gas.The company entered into a letter of intent to acquire all the major oil and gas properties of Xtreme Oil & Gas, Inc. (XTOG.PK), which was a major shareholder of the Company.After several attempts to reach a deal to purchase the properties of Xtreme, it became evident that a deal could not be reached in the 4th Quarter of 2009. The Board of Directors resolved on November 15, 2009 that the company would again pursue the business model of an investment and management company. On April 12, 2010, we filed Form N-54A with the SEC to elect to be treated as a BDC governed under the 1940 Act. The Company currently operates as an internally managed closed-end non-diversified BDC and is traded on the OTCBB under the symbol SMCA.OB. Pursuant to Regulation S-X, Rule 6, the Company operates on a non-consolidated basis.Operations of portfolio companies are reported at the portfolio company level and only the appreciation or impairment of these investments is included in the Company’s financial statements.Pursuant to FASB Topic 250, the Company had a change in accounting principle when it re-elected to BDC status.Topic 250 requires retroactive restatement of the company’s financial statements to conform to the current presentation for all periods presented. A BDC must make significant managerial assistance available to the issuers of eligible portfolio securities in which it invests. Making available significant managerial assistance means, among other things, any arrangement whereby the BDC, through its directors, officers or employees, offers to provide, and, if accepted does provide, significant guidance and counsel concerning the management, operations or business objectives and policies of a portfolio company. We provide a variety of services to portfolio companies, including the following: Page 8 of 64 · product development and design; · corporate formation and structure; · investment of our capital; · introductions to sources of outside capital; · office space and related office services; · marketing, branding and public relations · formulating operating strategies and corporate goals; · formulating intellectual property and other legal strategies; · introductions to investment bankers and other professionals; · mergers and acquisitions advice; · introductions to potential joint venture partners, suppliers and customers; and · assisting in financial planning. We may derive income from our portfolio companies for the performance of these services, which may be paid in cash or securities. Under the 1940 Act, a BDC is subject to restrictions on the amount of warrants, options, restricted stock or rights to purchase shares of capital stock that it may have outstanding at any time. In particular, the amount of capital stock that would result from the conversion or exercise of all outstanding warrants, options or rights to purchase capital stock cannot exceed 25% of the BDC'stotal outstanding shares of capital stock. This amount is reduced to 20% of the BDC'stotal outstanding shares of capital stock if the amount of warrants, options or rights issued pursuant to an executive compensation plan would exceed 15% of the BDC'stotal outstanding shares of capital stock. We will be permitted, under specified conditions, to issue multiple classes of indebtedness and one class of stock senior to our common stock if our asset coverage, as defined in the 1940 Act, is at least equal to 200% immediately after each such issuance. In addition, we may not be permitted to declare any cash dividend or other distribution on our outstanding common shares, or purchase any such shares, unless, at the time of such declaration or purchase, we have asset coverage of at least 200% after deducting the amount of such dividend, distribution, or purchase price. We may also borrow amounts up to 5% of the value of our total assets for temporary or emergency purposes. Compliance with the Sarbanes-Oxley Act of 2002 Page 9 of 64 On July 30, 2002, then-President Bush signed into law the Sarbanes-Oxley Act of 2002 (the "Sarbanes-Oxley Act"). The Sarbanes-Oxley Act imposes a wide variety of new regulatory requirements on publicly held companies and their insiders. Many of these requirements affect us. For example: Our chief executive officer and chief financial officer must now certify the accuracy of the financial statements contained in our periodic reports; Our periodic reports must disclose our conclusions about the effectiveness of our controls and procedures; Our periodic reports must disclose whether there were significant changes in our internal controls or in other factors that could significantly affect these controls subsequent to the date of their evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses; and We may not make any loan to any director or executive officer and we may not materially modify any existing loans. Income Tax Considerations The Company has not elected to be a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended. Accordingly, the Company will be subject to U.S. federal income taxes on sales of investments for which the sales prices are in excess of their tax basis. Income taxes are accounted for using an asset and liability approach for financial reporting. The Company recognizes deferred tax liabilities and assets for the expected future tax consequences of temporary differences between the financial statement carrying amount and the tax basis of assets and liabilities and net operating loss and tax credit carry forwards. Valuation allowances are established when necessary to reduce deferred tax assets to the amounts expected to be realized.Interest and penalties when incurred are charged to current operations. EMPLOYEES At December 31, 2010 and 2009, we had 7 and 1 full-time employees, respectively. Our employees are not represented by a labor union.We have experienced no work stoppage and believe that our employee relationships are good. ITEM 1A: RISK FACTORS We recently undertook our current business model and as a result, historical results may not be relied upon with regard to our operating history In March 2010, we formally began implementing our current business model of providing seed capital and support to web and mobile technology companies. We are classified as an investment company under the 1940 Investment Company Act. As such, we have presented our financial results and accompanying notes in such fashion. Conversely, in previous years our operating results were presented in the format and style of an operating company. As a result, our financial performance and statements may not be comparable between these years. Page 10 of 64 We and our portfolio companies are in early stages of development, and are among many that have entered the emerging web-based technology market. Specific risks to our business include our: · ability to source and market innovative businesses and acquire ownership interests in attractive companies; · dependence on our portfolio companies to reach positive cash flow generation, a liquidity event, or our ability to access the capital markets; · need to manage our expanding portfolio and operational footprint; and · continuing need to increase spending to retain and attract key personnel, build the last.vc brand and increase awareness of our portfolio companies. Our business model is largely unproven and may not generate the returns we anticipate Our approach to venture capital investing is based on a new, untested business model involving sourcing, cultivating and operating businesses in an evolving web-based technology market. While competitors pursuing a similar strategy exist, insufficient time has elapsed to judge whether their portfolio companies will ultimately be successful. As an increasing number of incubators compete for the same ideas and innovative companies, the cost of acquiring ownership of such companies may increase, driving potential returns down. In addition, due to the inherent long-term nature of venture capital investments, we may forego short-term gains that we could otherwise realize by selling interests in our portfolio companies. The Company Historically Lost Money and Losses May Continue in the Future The Company has historically lost money and future losses could occur. Accordingly, we may experience significant liquidity and cash flow problems if we are not able to raise additional capital as needed and on acceptable terms. No assurances can be given we will be successful in reaching or maintaining profitable operations. The Company's expenses are higher than our current cash flow, which will require the Company to issue equity to raise capital. This could result in substantial dilution to our shareholders’ equity or hinder our ability to continue in operations should additional capital not be raised In 2010, the Company had $45,000 in operating revenues. Consequently, the Company will have to sell shares of the Company's common stock or issue promissory notes to raise the cash necessary to pay ongoing expenses. Moreover, there is no assurance the Company will be able to find investors willing to purchase Company shares at a price and on terms acceptable to the Company, in which case, the Company could further deplete its cash resources. Regulations governing operations of a BDC will affect the Company's ability to raise capital, which could result in the Company not being able to raise additional capital Applicable law requires that business development companies must invest 70% of their assets in privately held U.S. companies, small, publicly traded U.S. companies with market capitalizations under $250 million, certain high-quality debt, and cash. The Company is not generally able to issue and sell common stock at a price below net asset value per share. The Company may, however, sell common stock, or warrants, options or rights to acquire common stock, at prices below the current net asset value of the common stock if the Board of Directors determines that such sale is in the best interests of the Company, and its stockholders approve such sale. In any such case, the price at which the Company's securities are to be issued and sold may not be less than a price which, in the determination of the Board of Directors, closely approximates the market value of such securities (less any distributing commission or discount). Page 11 of 64 The success of the Company will depend on management's ability to make successful investments If the Company is unable to select profitable investments, the Company will not achieve its objectives and miss any projected earnings targets. The Company's investment activities are inherently risky The Company's investment activities involve a significant degree of risk. The performance of any investment is subject to numerous factors which are neither within the control of, nor predictable by, the Company. Such factors include a wide range of economic, political, competitive and other conditions which may affect investments in general, or specific industries or companies. The Company's equity investments may lose all or part of their value, causing the Company to lose all or part of its investment in those companies The equity interests in which the Company invests may not appreciate in value and may decline in value. Accordingly, the Company may not be able to realize gains from its investments and any gains realized on the disposition of any equity interests may not be sufficient to offset any losses experienced. Moreover, the Company's primary objective is to invest in early-stage web and mobile technology companies whose products will frequently not have demonstrated market acceptance. Many portfolio companies will lack depth of management and have limited financial resources. All of these factors make investments in the Company's portfolio companies particularly risky. Our common stock is traded on the "Over-the-Counter Bulletin Board," which may make it more difficult for investors to resell their shares due to suitability requirements Our common stock is currently listed on the OTCBB and OTCQB markets under the symbol (“LAST”). Some broker-dealers decline to trade in OTCBB stocks given the markets for such securities are often limited, the stocks are more volatile, and the risk to investors is greater. These factors may reduce the potential market for our common stock by reducing the number of potential investors. This may make it more difficult for investors in our common stock to sell shares to third parties or to otherwise dispose of their shares. This could cause our stock price to decline. Our officers and directors have the ability to exercise significant influence over matters submitted for stockholder approval and their interests may differ from other stockholders Our executive officers and directors have the ability to appoint a majority to the Board of Directors. Accordingly, our directors and executive officers, whether acting alone or together, may have significant influence in determining the outcome of any corporate transaction or other matter submitted to our Board for approval, including issuing common and preferred stock, appointing officers, which could have a material impact on mergers, acquisitions, consolidations and the sale of all, or substantially all, of our assets, and the power to prevent or cause a change in control. The interests of the executive officers and directors may differ from the interests of the other stockholders. Page 12 of 64 Our share ownership is concentrated Our Company's Management team beneficially owns more than 90% of the Company's voting shares. As a result, Management will exert significant influence over all matters requiring stockholder approval, including the election and removal of directors, any merger, consolidation or sale of all, or substantially all, of the assets, as well as any charter amendment and other matters requiring stockholder approval. In addition, the chief executive officer may dictate the day to day management of the business. This concentration of ownership may delay or prevent a change in control and may have a negative impact on the market price of the Company's common stock by discouraging third party investors. In addition, the interests of Company Management may not always coincide with the interests of the Company's other stockholders. We may change our investment policies without further shareholder approval Although we are limited by the 1940 Act with respect to the percentage of our assets that must be invested in qualified portfolio companies, we are not limited with respect to the minimum standard that any investment company must meet, neither are we limited to the industries in which those portfolio companies must operate. We may make investments without shareholder approval and such investments may deviate significantly from our historic operations. Any change in our investment policy or selection of investments could adversely affect our stock price, liquidity, and the ability of our shareholders to sell their stock. The Company's common stock may be subject to the penny stock rules, which might make it harder for stockholders to sell As a result of our stock price, our shares are subject to the penny stock rules. Because a "penny stock" is, generally speaking, one selling for less than $5.00 per share, the Company's common stock may be subject to the following rules. The application of these penny stock rules may affect stockholders' ability to sell their shares because some broker-dealers may not be willing to make a market in the Company's common stock because of the burdens imposed upon them by the penny stock rules which include but are not limited to: · Section 15(g) of the Securities Exchange Act of 1934 and SEC Rules 15g-1 through 15g-6, which impose additional sales practice requirements on broker-dealers who sell Company securities to persons other than established customers and accredited investors. · Rule 15g-2 declares unlawful any broker-dealer transactions in penny stocks unless the broker-dealer has first provided to the customer a standardized disclosure document. · Rule 15g-3 provides that it is unlawful for a broker-dealer to engage in a penny stock transaction unless the broker-dealer first discloses and subsequently confirms to the customer the current quotation prices or similar market information concerning the penny stock in question. · Rule 15g-4 prohibits broker-dealers from completing penny stock transactions for a customer unless the broker-dealer first discloses to the customer the amount of compensation or other remuneration received as a result of the penny stock transaction. · Rule 15g-5 requires that a broker-dealer executing a penny stock transaction, other than one exempt under Rule 15g-1, disclose to its customer, at the time of or prior to the transaction, information about the sales person’s compensation. Page 13 of 64 Limited regulatory oversight may require potential investors to fend for themselves The Company has elected to be treated as a BDC under the 1940 Act which makes the Company exempt from some provisions of that statute. The Company is not registered as a broker-dealer or investment advisor because the nature of its proposed activities does not require it to do so; moreover it is not registered as a commodity pool operator under the Commodity Exchange Act, based on its intention not to trade commodities or financial futures. However, the Company is a reporting company under the Securities Exchange Act of 1934. As a result of this limited regulatory oversight, the Company is not subject to certain operating limitations, capital requirements, or reporting obligations that might otherwise apply and investors may be left to fend for themselves. The Company's concentration of portfolio company securities The Company will attempt to hold the securities of several different portfolio companies. However, a significant amount of the Company's holdings could be concentrated in the securities of only a few companies. This risk is particularly acute during this time period of early Company operations, which could result in significant concentration with respect to a particular issuer or industry. The concentration of the Company's portfolio in any one issuer or industry would subject the Company to a greater degree of risk with respect to the failure of one or a few issuers or with respect to economic downturns in such industry than would be the case with a more diversified portfolio. Because many of the Company's portfolio securities will be recorded at values as determined in good faith by the Board of Directors, the prices at which the Company is able to dispose of these holdings may differ from their respective recorded values The Company values its portfolio securities at fair value as determined in good faith by the Board of Directors. For privately held securities, and to a lesser extent, for publicly-traded securities, this valuation is more of an art than a science. The Board of Directors may retain an independent valuation firm to aid it on a selective basis in making fair value determinations. The types of factors that may be considered in fair value pricing of an investment include the markets in which the portfolio company does business, comparison of the portfolio company to (other) publicly traded companies, discounted cash flow of the portfolio company, and other relevant factors. Because such valuations are inherently uncertain, may fluctuate during short periods of time, and may be based on estimates, determinations of fair value may differ materially from the values that would have been used if a ready market for these securities existed. As a result, the Company may not be able to dispose of its holdings at a price equal to or greater than the determined fair value. Net asset value could be adversely affected if the determination regarding the fair value of Company investments is materially higher than the values ultimately realized upon the disposal of such securities. Holding securities of privately held companies may be riskier than holding securities of publicly held companies due to the lack of available public information The Company will primarily hold securities in privately held companies which may be subject to higher risk than holdings in publicly held companies. Generally, little public information exists about privately held companies, and the Company will be required to rely on the ability of management to obtain adequate information to evaluate the potential risks and returns involved in investing in these companies. If the Company is unable to uncover all material information about these companies, it may not make a fully informed investment decision, and it may lose some or all of the money it invests in these companies. These factors could subject the Company to greater risk than holding securities in publicly traded companies and negatively affect investment returns. Page 14 of 64 The Company is subject to risks created by the valuation of its portfolio investments There is typically no public market for equity securities of the small privately held companies in which the Company will invest. As a result, the valuations of the equity securities in the Company’s portfolio are stated at fair value as determined by the good faith estimate of the Company’s Board of Directors. In the absence of a readily ascertainable market value, the estimated value of the Company’s portfolio of securities may differ significantly, favorably or unfavorably, from the values that would be placed on the portfolio if a ready market for the equity securities existed. Any changes in estimated value are recorded in the statement of operations as “Change in unrealized appreciation (depreciation) of investments.” The Company’s portfolio investments are illiquid Most of the Company’s investments are, and will be, equity securities acquired directly from small companies. The Company’s portfolio of equity securities is, and will usually be, subject to restrictions on resale or otherwise have no established trading market. The illiquidity of most of the Company’s portfolio may adversely affect the ability of the Company to dispose of the securities at times when it may be advantageous for the Company to liquidate investments. Investing in private companies involves a high degree of risk The Company will invest a substantial portion of its assets in small, private companies. These private businesses may be thinly capitalized, unproven companies with risky technologies, may lack management depth, and may not have attained profitability. Because of the speculative nature and the lack of a public market for these investments, there is significantly greater risk of loss than is the case with traditional investment securities. The Company expects that some of its venture capital investments will be a complete loss or will be unprofitable and that some will appear to be likely to become successful but never realize their potential.Even if the Company’s portfolio companies are able to develop commercially viable products, the market for new products and services is highly competitive and rapidly changing. Commercial success is difficult to predict and the marketing efforts of the portfolio companies may not be successful. The Company is subject to risks created by its regulated environment The Company is regulated by the SEC. Changes in the laws or regulations that govern BDCs could significantly affect the Company’s business. Regulations and laws may be changed periodically, and the interpretations of the relevant regulations and laws are also subject to change. Any change in the regulations and laws governing the Company’s business could have a material impact on its financial condition or its results of operations. The Company is dependent upon key management personnel for future success The Company is dependent on the diligence and skill of its senior officers for the selection, structuring, closing and monitoring of its investments. The future success of the Company depends to a significant extent on the continued service and coordination of its senior management. The departure of any of its executive officers could adversely affect the Company’s ability to implement its business strategy. The Company does not maintain key man life insurance on any of its officers or employees. Page 15 of 64 The Company operates in a competitive market for investment opportunities The Company faces competition in its investing activities from many entities including SBICs, private venture capital funds, investment affiliates of large companies, wealthy individuals and other domestic or foreign investors. The competition is not limited to entities that operate in the same geographical area as the Company. As a regulated BDC, the Company is required to disclose quarterly and annually the name and business description of portfolio companies and the value of its portfolio securities. Most of its competitors are not subject to this disclosure requirement. The Company’s obligation to disclose this information could hinder its ability to invest in certain portfolio companies. Additionally, other regulations, current and future, may make the Company less attractive as a potential investor to a given portfolio company than a private venture capital fund. We may be negatively affected by adverse changes in the general economic conditions of the domestic and global markets. The continued economic crisis and related turmoil in the global financial markets has had and may continue to have an impact on the Company’s portfolio companies and the overall financial condition of the Company. If the current market conditions deteriorate, the Company may suffer losses on its investment portfolio, which could have a material adverse effect on net asset value. We may experience fluctuations of quarterly and annual operating results The Company’s quarterly and annual operating results could fluctuate significantly as a result of a number of factors. These factors include, among others, variations in and the timing of the recognition of realized and unrealized gains or losses, the degree to which portfolio companies encounter competition in their markets, and general economic conditions. As a result of these factors, results for any one quarter should not be relied upon as being indicative of performance in future quarters. ITEM 2: PROPERTIES Our principal headquarters are located at 135 and 137 Bay Street in Santa Monica, California.The Company’s executive team and several of our portfolio companies have offices at the two building campuses by the beach.We pay $7,500 a month for our California campus, which is allocated to our portfolio companies.We believe these facilities, which are in good physical condition, are adequate for our needs for the next 12 months. Our corporate headquarters are located at 3651 Lindell Road, Suites D #145-146, Las Vegas, Nevada 89103.We pay $200 a month for two executive offices and administrative support. ITEM 3: LEGAL PROCEEDINGS We are not currently subject to any legal proceedings, nor, to our knowledge, is any legal proceeding threatened against us. Page 16 of 64 ITEM 4: [REMOVED AND RESERVED] N/A. PART II ITEM 5: MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES MARKET Our Common Stock trades on the Over the Counter Bulletin Board ("OTCBB") under the symbol: LAST.OB. HISTORICAL MARKET PRICE DATA These prices represent prices between broker-dealers and do not include retail markups and markdowns or any commission to broker-dealers.In addition, these prices may not reflect prices in actual transactions. Shares of BDCs may trade at a market price that is more or less than the value of the net assets attributable to those shares. The possibility that our shares of common stock will trade at a discount from net asset value or at premiums that are unsustainable over the long term are separate and distinct from the risk that our net asset value will decrease. At times, our shares of common stock have traded at a premium to net asset value and at times our shares of common stock have traded at a discount to the net assets attributable to those shares. The following table sets forth the range of high and low closing sales prices for our Common Stock for the periods indicated and has been adjusted for the 1 for 50 reverse stock split of the Company's common stock which was effective August 31, 2010: High Low Fiscal Year Ending December 31, 2010 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Fiscal Year Ending December 31, 2009 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Page 17 of 64 NUMBER OF SHAREHOLDERS AND TOTAL OUTSTANDING SHARES As of December 31, 2010, there were approximately 839 holders of record of our common stock and we had 11,889,363 common shares issued and outstanding. DIVIDENDS The Company has not historically paid cash dividends.The Company does not anticipate paying any cash dividends in the foreseeable future. OPTIONS As of December 31, 2010, there are 434 common shares reserved for the exercise of options held by a former management team at an exercise price of $200.00 per share.The options were granted from the 1997 Plan, which has now been cancelled, and the options expire in 2011. SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS On November 25, 2008, the board of directors terminated the 1997 Stock Option Plan, the 2004 Stock Option Plan, and the Shared Savings Plan and a Profit Sharing Plan enacted in 2006, each of which is no longer used by the Company and none of which have any outstanding obligations. On November 25, 2008, the board of directors adopted the Small Cap Strategies, Inc. 2008 Stock Option Plan which designated 9,000 shares of the Company’s common stock to be available for issuance to officers, directors, employees and consultants.In January 2009, 8,741 shares were issued to consultants pursuant to consulting agreements, leaving a balance of 259 shares available.No options are outstanding as of December 31, 2010. The following table summarizes certain information as of December 31, 2010, with respect to compensation plans (including individual compensation arrangements) under which our common stock is authorized for issuance: Number of securities to be issued upon exercise of Weighted average exercise Number of securities outstanding options, price of outstanding remaining available for Plan category warrants and rights options, warrants and rights future issuance Equity compensation plans approved by security holders 1997 Plan $ - Equity compensation plans not approved by security holders - - - Total $ - In the 1st Quarter of 2010, 6,541 of the shares issued to consultants in January 2009 were turned in and cancelled because of non-performance of duties. In the 1st Quarter of 2010, the Company cancelled the 2008 Stock Option Plan. In the 1st Quarter of 2010, the Company established a non-equity incentive Profit Sharing Plan for its executive officers in accordance with Section57(n) of the Investment Company Act of 1940 (the “1940 Act”). The profit sharing plan provides for incentive compensation to the named executive officers based on a stated percentage of net realized capital gains and after reduction for realized and unrealized losses on the investment portfolio. Any profit sharing paid cannot exceed 20% of the Company’s net income, as defined. There have been no accruals for, or contributions to, the Profit Sharing Plan since its inception in 2010. Page 18 of 64 RECENT SALES OF UNREGISTERED SECURITIES All shares issued during the first three quarters of 2010 were reported in our Form 10-Qs for those periods.We had no shares issued in the fourth quarter. RE-PURCHASE OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS We did not re-purchase any shares during 2010. The following graph compares the return on our common stock with that of the Standard& Poor’s 500 Stock Index and the Russell 3000 Financial Services Index for the period December 27, 2006 through December31, 2010. The graph assumes that, on Decempber 27, 2006, a person invested $100 in each of our common stock (“BKCC” in the graph), the S&P 500 Index (“S&P 500”), and the Russell 3000 Financial Services Index (“Russell 3000”). The graph measures total shareholder return, which takes into account both changes in stock price and dividends. It assumes that dividends paid are invested in like securities. The graph and other information furnished under this part II Item5 of this Form 10-K shall not be deemed to be “soliciting material” or to be “filed” with the SEC or subject to Regulation 14A or 14C, or to the liabilities of Section18 of the Securities Exchange Act of 1934, or the Exchange Act. The stock price performance included in the above graph is not necessarily indicative of future stock performance. Page 19 of 64 ITEM 6: SELECTED FINANCIAL DATA The following table sets forth selected financial data as of and for each of the five fiscal years ended December 31, 2010, 2009, 2008, 2007 and 2006 and is derived from our audited financial statements.The data set forth below should be read in conjunction with "Item 8: Financial Statements" and related Notes to Financial Statements appearing elsewhere herein and "Item 7: Management's Discussion and Analysis of Financial Condition and Results of Operations." (Restated) Revenues $ $ - $ $ $ Administrative expenses Net earnings (loss) from operations ) ) ) Other income (expense) - Earnings (loss) before income taxes and realized and unrealized gains and (losses) Net earnings (loss) from operations available to common stockholders ) ) ) Net realized and unrealized gains (losses) Net increase (decrease) in net assets from operations $ $ ) $ ) $ ) $ Earnings (loss) per share basic and diluted $ $ ) $ ) $ ) $ Balance sheet data: Investments at fair value $ Cash Total assets Total liabilities Net assets (liabilities) ) ) Common stock outstanding at year end The Company began operating as a BDC on December 15, 2005 and continued operating in this manner until filing Form N-54C with the SEC to withdraw its previous election to be regulated as a BDC under the 1940 Act on November 24, 2008.We filed this election to withdraw to pursue the acquisition of Xtreme Oil & Gas, Inc.In November 2009, we determined that the acquisition of Xtreme would not occur and our board of directors authorized the Company's officers to make the necessary filings to again be regulated as a BDC. Page 20 of 64 ITEM 7: MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION FORWARD LOOKING STATEMENTS Certain statements contained in this report that are not historical fact are "forward-looking statements" as that term is defined in the Private Securities Litigation Reform Act of 1995. The words or phrases "will likely result," "are expected to," "will continue," "is anticipated," "believes," "estimates," "projects" or similar expressions are intended to identify these forward-looking statements. These statements are subject to risks and uncertainties beyond our reasonable control that could cause our actual business and results of operations to differ materially from those reflected in our forward-looking statements. The safe harbor provisions provided in the Securities Litigation Reform Act do not apply to forward-looking statements we make in this report. Forward-looking statements are not guarantees of future performance. Factors that may cause actual results to differ materially from those contemplated by our forward-looking statements include the following: · our limited operating history; · our ability to successfully compete with other venture capital companies in obtaining attractive portfolio companies; · general economic or business conditions may be worse than expected · the performance of our portfolio companies may not achieve projected levels; · legislative or regulatory changes may adversely affect our business; · our operating costs may be greater than expected; · we could lose key personnel, or spend a greater amount of resources attracting, retaining and motivating them than we have projected; and · our inability to raise additional capital if needed. We based our forward-looking statements on our current expectations about future events. Although we believe that the expectations reflected in our forward-looking statements are reasonable, we cannot guarantee you that these expectations actually will be achieved. We are under no duty to update any of the forward-looking statements after the date of this filing to conform those statements to actual results. In evaluating these statements, you should consider various factors, including the Risk Factors. MANAGEMENT’S ANALYSIS OF BUSINESS Los Angeles Syndicate of Technology, Inc. (“last.vc”) builds technology companies focused on social media, web-based software, and mobile applications. Our goal is to develop businesses that generate capital appreciation and realized gains, and we currently have seven companies in our portfolio. We believe that by developing technology internally and partnering with entrepreneurs at inception, we can generate the highest return and add the most value. Page 21 of 64 The increasing adoption of social media and the proliferation of smart phones continue to make people more connected, resulting in faster information sharing and the creation of some of the world’s fastest growing companies. Social media companies have exhibited unprecedented growth in the last twelve months – at rates rivaled only by the projections for the industry in the coming years. We focus on developing businesses that exploit these secular shifts. Our process begins with the sourcing of compelling concepts, which are developed internally or brought to us by entrepreneurs seeking support from the last.vc network. We provide our portfolio companies with the capital to cultivate their product as well as comprehensive support services to reduce costs and accelerate their time to market. Such services include office space and administrative support, marketing and branding, product development and design, legal, finance and accounting, corporate formation and structure, and exposure to additional financing rounds. By offering these services, we enable our network of entrepreneurs to focus on developing their products. This parallel process is vital in the rapidly evolving web-technology industry and results in efficiencies in how companies are built and brought to market. last.vc operates as an internally-managed, non-diversified, closed-end investment company that has elected to be treated as a business development company (“BDC”) under the Investment Company Act of 1940.The application of the BDC structure to early-stage technology venture capital is a unique model that promotes innovation and provides retail investors with access to markets previously unavailable to them. We believe last.vc is the only such company in the market. LIQUIDITY AND CAPITAL RESOURCES AND CAPITAL EXPENDITURES At December 31, 2010 and 2009, the Company had current assets of $374 and $15,808; current liabilities of $313,891 and $199,897; a working capital deficit of $313,517 and $184,089 at December 31, 2010 and 2009, respectively.The Company incurred a net loss from operations of $73,631 during the year ended December 31, 2010.The Company’s only source of cash flow has been from loans from its CEO, management fees, and investments in the Company’s common stock. The Company is in process of raising funds through private placements of common stock. The financial statements do not include any adjustments that may result from the outcome of these uncertainties. RESULTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2010, 2 REVENUES During the years ended December 31, 2010, 2009 and 2008, we had revenues as follows. Page 22 of 64 Management income $ $
